Citation Nr: 0639838	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-05 648	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Boise, Idaho




THE ISSUE

Entitlement to VA payment or reimbursement of the cost of 
medical services the veteran received at Mercy Medical Center 
(MMC) in Nampa, Idaho from May 10, 2004 to May 11, 2004.    





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to July 1965.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
decision of the Boise VAMC.  


FINDINGS OF FACT

1. From May 10, 2004 to May 11, 2004 the veteran received 
treatment at MMC; all treatment provided was for a continued 
medical emergency and a VA or other federal facility was not 
feasibly available to provide the treatment.    

2.  The veteran is financially liable to MMC for the 
treatment; from May 10, 2004 to May 11, 2004 he was enrolled 
in the VA health care system, had received VA medical 
services within the prior 24 months, and had no coverage 
under a health plan contract for payment or reimbursement to 
MMC.

3.  The condition for which the veteran was treated, embolic 
stroke, was not service connected, and was not caused by an 
accident or work-related injury. 

4.  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728. 

5.  Other than a single claim for evaluation at the MMC ER 
(for which payment or reimbursement has already been 
allowed), the claims for payment or reimbursement for the 
cost of treatment at MMC from May 11, 2004 to May 12, 2004 
were timely filed, within 90 days of the date of the 
veteran's discharge from MMC.


CONCLUSION OF LAW

The criteria for establishing entitlement to VA payment or 
reimbursement of unauthorized medical expenses are met for 
the treatment provided to the veteran by MMC from May 10, 
2004 to May 11, 2004.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and 
its implementing regulations do not apply to claims for 
benefits governed by 38 C.F.R. Part 17 (the regulations 
governing VA reimbursement of private medical expenses).  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).   Regardless, as 
the decision below constitutes a full grant of the benefit 
sought, the veteran would not be prejudiced by any notice 
defect.    

II.  Factual Background

A May 10, 2004 admission note from Dr. G at MMC shows that 
the veteran woke up that morning feeling fine.  Around 8:30 
AM he was drinking coffee with a friend when he fell to the 
floor with an acute weakness, facial droop and slurring of 
speech.  He was brought to the MMC emergency room (ER) around 
9 AM and underwent a CT scan, which did not show any acute 
stroke.  A review of systems showed that the veteran's blood 
pressure was 169/107, his pulse was 92 and his oxygen 
saturation on room air was 94 percent.  Physical examination 
showed an obvious left facial droop and a weak right carotid 
pulse.  Left arm strength was only 2 out of 5, and he was 
unable to touch his nose with his left hand.  Left leg 
strength was 3 out of 5 compared to the right.  He had more 
weakness with dorsiflexion of the left foot than with plantar 
flexion.  During the initial evaluation the veteran was given 
oxygen.  The diagnosis was acute embolic stroke; the 
treatment plan was to admit the veteran to the ICU on 
telemetry and to provide him with oxygen, antiplatelet 
therapy and control of his blood pressure if it increased to 
a dangerous range.  Dr. D, an MMC neurologist, was consulted, 
and it was noted that he would be seeing the veteran.  At the 
time the admission note was dictated the veteran was noted to 
be stable in the emergency room.  

A May 10, 2004 CT scan of the head conducted while the 
veteran was in the ER produced pertinent diagnostic 
impressions of no acute intracranial edema or hemorrhage and 
intracranial carotid and vertebral calcification.  

A May 10, 2004 MMC ultrasound produced diagnostic impressions 
of total occlusion of the right internal carotid artery, mild 
calcified atherosclerosis within the left distal common 
carotid artery and proximal internal carotid artery, 
retrograde flow within the left vertebral artery consistent 
with severe left subclavian artery stenosis and subclavian 
steal and moderate stenosis in the origin of the right 
external carotid artery. 

A May 10, 2004 magnetic resonance (MR) angiogram of the 
brain, MR angiogram of the neck and MRI of the brain produced 
pertinent diagnostic impressions of acute right middle 
cerebral artery territory cortical and subcortical infarction 
up to 7.5 cm in size, a 17 mm acute infarction in the 
posterior limb of the right internal capsule and right 
cerebral peduncle, scattered white matter lesions consistent 
with areas of old infarction and chronic small vessel 
disease, occluded or nearly completely occluded cervical, 
petrous, and cavernous portion of the right internal carotid 
artery with apparent slow flow in the A1 segment of the right 
anterior cerebral artery and in the M1 segment of the right 
middle artery probably from collateral flow and occlusion or 
very slow flow of the proximal left vertebral artery, which 
was apparently reconstituted in the high cervical area with 
the single vessel supplying the basilar artery.  

A May 10, 2004 neurological consultation by Dr. D produced a 
diagnostic impression of stroke.  The veteran's deficit 
corresponded to a right cortical versus subcortical territory 
infarction.  The veteran was noted to have moderate left 
hemiparesis.  His deficits were largely motor in nature, and 
his speech was dysarthritic.  Physical examination showed 
left facial droop and moderate hemiparesis with left arm and 
leg strength of 3-4/5.  The weakness was a bit more 
pronounced in the leg than in the arm.  The veteran had 
difficulty performing heel to shin or finger to nose tasks 
with his left side.  Gait testing was not attempted because 
of the new stroke.  Dr. D's recommendations were to obtain a 
head MRI with accompanying MRA to try to further define the 
location of the stroke as well as to attempt to provide an 
etiology for it.  In the meantime it was necessary to keep a 
close eye on the veteran's blood pressure.  

A May 11, 2004 MMC CT scan of the head and neck and CT 
angiogram of the head and neck produced pertinent diagnostic 
impressions of high grade stenosis of the proximal right 
internal carotid artery with apparent thrombus in the right 
internal carotid artery, narrow caliber of the right internal 
carotid artery at the cavernous and petrous portions thought 
consistent with decreased flow in the internal carotid and 
occluded proximal left vertebral artery with collateral left 
sided cervical vessels reconstituting the distal left 
vertebral artery.  

A May 11, 2004 discharge summary showed pertinent transfer 
diagnoses of right large middle cerebral artery 
cerebrovascular accident and almost complete occlusion of the 
right internal carotid artery.  The summary noted that the 
veteran was stable overnight with persistent left facial 
droop, left upper extremity weakness and left lower extremity 
weakness.  An apparent complete right internal carotid artery 
occlusion turned out to be high grade stenosis.  An extensive 
discussion was held with Dr. D regarding the critical right 
internal carotid artery occlusion and large cerebrovascular 
accident.  Dr. D recommended the continuation of aspirin 
therapy and due to the size of the MCA infarction he 
recommended adding plavix after 3 to 4 days.  The veteran was 
to be transferred to the VAMC with a recommendation for 
vascular surgery consultation. 

A May 11, 2004 private ambulance bill shows that the veteran 
was transferred from MMC to the VAMC around 1:30 pm.  

A May 20, 2004 MMC bill shows that the veteran incurred 
$11,616.28 of charges at MMC and appears to show that he did 
not have any health insurance other than VA coverage.  

Claims for reimbursement for the various forms of treatment 
the veteran received at MMC from May 10, 2004 to May 11, 2004 
were filed with the VAMC in May 2004, June 2004, July 2004 
and also on August 4, 2004 and August 11, 2004.  The August 
11th claim was for reimbursement for the CT scan of the head 
and brain without contrast material completed on May 10, 2004 
while the veteran was still in the MMC ER.      

A July 2004 VA printout shows that the veteran did not have 
any service connected disability.  

In the September 2004 decision, the VAMC granted 
reimbursement for the May 10, 2004 treatment at the ER only, 
finding that transfer of the veteran to the VAMC would have 
been possible directly after treatment and evaluation in the 
ER.

In his September 2004 notice of disagreement the veteran 
indicated that he was admitted from the emergency room to the 
ICU at MMC until he was sufficiently stabilized for transfer 
to the VA hospital.  His family was informed by the doctor 
that he could have another stroke at any time, and that it 
would be touch and go for him through the night.  

In a November 2004 statement of the case (SOC), the VAMC 
indicated that since at the time of admission to the ICU at 
MMC the medical record indicated that the veteran was stable, 
he could have been safely transferred to the Boise VAMC. 

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and their 
implementing regulations.  

Because the veteran does not have a total disability and his 
treatment at MMC was not for an adjudicated service-connected 
disability, a non-service- connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability or for the purpose of ensuring entrance 
or continued participation in a vocational rehabilitation 
program under 38 U.S.C. Chapter 31, he is not eligible for 
payment/reimbursement under 38 U.S.C.A. § 1728.  See 
38 U.S.C.A. § 1728; 38 C.F.R. §§  17.47(i), 17.120.

To establish eligibility for payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities under 38 U.S.C.A. § 1725 and the 
implementing regulations (38 C.F.R. §§ 17.1000-1008), all of 
the following conditions must be satisfied:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The claimant must submit the claim for payment or 
reimbursement within 90 days after the latest of the 
following: (1) July 19, 2001; (2) The date that the veteran 
was discharged from the facility that furnished the emergency 
treatment; (3) The date of death, but only if the death 
occurred during transportation to a facility for emergency 
treatment or if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) The date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. 
§ 17.1004(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The record shows that the veteran was brought to MMC for a 
medical emergency and that the services were provided in a 
hospital emergency department and ICU unit held out as 
providing emergency care to the public.  Given that the 
veteran collapsed at the breakfast table (with a condition 
subsequently diagnosed as a stroke) with symptoms of acute 
weakness, facial droop and slurring of his speech, it was 
reasonable for a prudent layperson to expect that not seeking 
treatment would have been hazardous to life or health.  
Notably, the VAMC has implicitly concurred with this finding 
by allowing reimbursement of the veteran's expenses incurred 
at the MMC ER.   

The evidence of record does not show that a VA or other 
federal facility was feasibly available to provide emergency 
treatment to the veteran.  MMC is in Nampa, where the veteran 
resides, and is only 1.4 miles away from the veteran's home, 
whereas the Boise VAMC is 20.8 miles away.  Given the 
seriousness of the veteran's presentation, it would not have 
been reasonable for a prudent layperson to send him an extra 
20 or so miles to Boise and potentially risk further damage 
to his health rather than get him more immediate medical 
attention right there in Nampa.  The VAMC has also implicitly 
concurred with this finding, again by allowing reimbursement 
of the veteran's expenses incurred at the MMC ER.  

As mentioned above, the VAMC did not find that the veteran's 
continued treatment at the MMC ICU was for a continued 
medical emergency of such a nature that he could not have 
been safely discharged or transferred to a VA or other 
federal facility.  The VAMC cited to an MMC medical record 
entry written at the time of the admission to the ICU 
indicating that the veteran was "stable."  This entry led 
the VAMC to conclude that the veteran was "stabilized" and 
could have been transferred to the VAMC.

While understanding the VAMC's reasoning, the Board, does not 
concur.  The admission note simply indicated that at the 
moment of dictation, the veteran was "stable" and did not 
need any immediate intensive intervention.  It does not state 
that his condition had been "stabilized" for safe 
discharge/transfer to a VAMC twenty miles away.  To the 
contrary, the medical staff at MMC concluded that, given the 
diagnosis of acute embolic stroke, it was necessary to admit 
the veteran to the intensive care unit; provide him with 
oxygen and antiplatelet therapy; control his blood pressure 
were it to increase into a dangerous range; and to provide 
him with a neurological consultation.  Given this ICU 
admission and associated therapy, it is reasonable to 
conclude that the veteran was not deemed to be fully 
stabilized for transfer purposes and needed to be monitored 
overnight and then assessed the next day in order to 
determine whether he would be stable enough to undergo a 
transfer without suffering any adverse effects.  In matters 
such as the standard of care/precautions required deference 
must be given to the medical care provider on the scene, and 
the Board finds no reason to question the decisions by the 
treatment providers in this case to the effect that the 
veteran required continued monitoring.  Notably, the VAMC has 
not secured an expert medical opinion to the effect that the 
veteran was "stabilized" for transfer purposes by the end 
of his ER evaluation and treatment.  Considering the 
assessment of the MMC staff, and giving the veteran the 
benefit of the doubt, the Board finds that his continued 
treatment at the MMC ICU up until the point of his transfer 
to the VAMC on May 11, 2004 was for a continued medical 
emergency.   

As the VAMC did not find in its September 2004 decision or in 
the subsequent SOC that the veteran was not enrolled in the 
VA health care system or that he had not received VA medical 
services in the prior 24 months, the Board will assume that 
he was enrolled and did receive such services.  The bill from 
MMC to the veteran indicates that he was financially liable 
for the treatment he received at MMC; there is no evidence of 
record questioning the validity of the bill.  This bill also 
appears to show that he had no other health insurance, and 
there is no evidence of record showing alternative coverage 
(notably the record does not show Medicare eligibility).  
Additionally, as noted earlier, the veteran is not eligible 
for reimbursement under 38 U.S.C.A. § 1728.  Consequently, 
the provisions of 38 C.F.R. § 17.1002(e)-(i) supra do not 
prevent the veteran from receiving payment/reimbursement 
under 38 U.S.C.A. § 1725.

Almost all of the claims for reimbursement for the May 10 and 
11, 2004 treatment received at MMC were submitted within 90 
days of the veteran's discharge.  The one claim not received 
within 90 days was the claim for reimbursement of the costs 
of the CT scan of the head and brain on May 10, 2004 (which 
was not filed until August 11, 2004, slightly more than 90 
days after the veteran's May 11, 2004) discharge.  However, 
this CT scan was completed while the veteran was still in the 
MMC ER and as mentioned above, the VAMC has already approved 
reimbursement for all of the treatment the veteran received 
at the MMC ER [so the matter is moot].  

In summary, the veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728.  The evidence establishes that the 
treatment received at MMC met the "prudent layperson" 
emergency standard discussed above, and that a VA or other 
federal facility was not feasibly available.  It also 
establishes that the care he received until discharge on May 
11, 2004 was for a continued medical emergency; that he was 
enrolled in the VA health care system and had received 
services within the prior 24 months; that he was financially 
liable to MMC; and that he had no applicable health coverage.   
The claims for reimbursement, aside from the one discussed 
above for which reimbursement has already been allowed, were 
all timely filed.  Consequently, payment or reimbursement for 
the costs of the May 10-11, 2004 treatment at MMC, which have 
not already been paid or reimbursed, is warranted.  


ORDER

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at Mercy Medical Center 
(MMC) in Nampa, Idaho from May 10, 2004 to May 11, 2004 is 
granted.   


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


